At the January Term, 1935, Columbus Superior Court, the defendant herein, Taft Williams, alias William Taft Williamson, was tried upon indictment charging him with the murder of one Blanch Williams, which resulted in a conviction of murder in the first degree and sentence of death. From the judgment thus entered the defendant gave notice of appeal to the Supreme Court, and was allowed thirty days within which to make out and serve statement of case on appeal. The clerk certifies that nothing has been done towards perfecting the appeal, and the time for serving statement of case has expired. S. v. Brown, 206 N.C. 747, 175 S.E. 116. No bond was required, as the defendant was granted the privilege of appealing informa pauperis. S. v. Stafford, 203 N.C. 601, 166 S.E. 734.
The prisoner, having failed to make out and serve statement of case on appeal within the time fixed, has lost his right to prosecute the appeal, and the motion of the Attorney-General to docket and dismiss must be allowed. S. v. Johnson, 205 N.C. 610, 172 S.E. 219. It is customary, however, in capital cases, where the life of the prisoner is involved, to examine the record to see that no error appears upon its face. *Page 353 S. v. Goldston, 201 N.C. 89, 158 S.E. 926. This we have done in the instant case without discovering any error on the face of the record. S. v.Hamlet, 206 N.C. 568, 174 S.E. 451.
The motion of the Attorney-General must be allowed. S. v. Watson, ante, 70.
Appeal dismissed.